Citation Nr: 1634409	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  The hearing transcript is associated with the record.

The Board observes that the Veteran filed a claim for entitlement to service connection for diabetes mellitus in March 2006 which was denied in an October 2006 rating decision.  In November 2006, the Veteran submitted a Board opinion for a different Veteran in support of his claim; the case shared some similarities to the Veteran's circumstances.  The Board further notes, however, that the RO took no action in response to the Veteran's submission.  Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of new evidence submitted prior to the expiration of the appeal period.  An initial claim remains pending until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  At a minimum, the RO had an obligation to determine whether the BVA decision the Veteran submitted, which was submitted approximately one month after the rating decision, constituted new and material evidence under 38 C.F.R. § 3.156(A) (1962).  As such, the claim has remained pending; the appeal period thus begins in March 2006.  See Beraud, supra.





FINDINGS OF FACT

The preponderance of the evidence indicates that the Veteran's diabetes mellitus did not have its onset in service and is not otherwise related to service; diabetes mellitus did not manifest within the first post-service year.


CONCLUSIONS OF LAW

The preponderance of the evidence shows that the Veteran's diabetes mellitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Service Connection

The Veteran contends that he developed diabetes mellitus due to exposure to chemicals and solvents during service.  See, e.g., October 2015 Board hearing transcript.  The Veteran asserts, and the record reflects, that he put out emergency fires and fires in active burn pits while he served as a Fire Protection Specialist at K.I. Sawyer Air Force Base (AFB) during service.   He and his representative have sent in web materials that discuss a connection between chemical and solvent exposure and the subsequent development of diabetes.

The Veteran has a current diagnosis of diabetes mellitus, satisfying the first element of service connection.  In regard to the second element of service connection, the evidence does not show that the Veteran was diagnosed with, treated for, or complained of symptoms associated with diabetes mellitus during service or within one year of service.  As noted above, the Veteran asserts that his diabetes mellitus developed due to exposure to contaminants while in service.

The Board observes that the United States Environmental Protection Agency has designated K.I. Sawyer AFB as a superfund site.  The Veteran has submitted a list of contaminants at K.I. Sawyer from a CERCLA website that lists those contaminants by location on base.  He asserts that he was exposed to contaminants at three locations: Fire Training Area I, Fire Training Area II, and the B-52 crash site.  The B-52 crash at Sawyer AFB occurred in 1988 after the Veteran left service; he did, however, work on an active B-57E crash that occurred at Sawyer AFB in December 1974.   As such, only the contaminants at the Fire Training Areas I and II are relevant.  These contaminants include: gasoline; hydraulic fluid; Jet Fuel JP-4; oil; PCE; TCE; and engine oil.  Exposure to these enumerated contaminants is not disputed.

Thus the remaining issue is nexus.  The Veteran and his representative have submitted materials from the internet discussing a connection between certain chemical exposures and diabetes mellitus.   The Veteran has submitted the following evidence in support of his claim: material from the EPA website regarding the superfund site and cleanup programs at K.I. Sawyer AFB, received by the RO in June 2010; material discussing pesticides that Gulf War Troops were exposed to, including 2-butoxyethanol and dipropylene glycol monobutyl ether and alleging that Jet Fuel JP-4 contains these chemicals, received by the RO June 2010; material containing information regarding toxin exposure due to burn pits in Iraq and Afghanistan and the map of K.I. Sawyer AFB, received by the RO October 2010; material from a list-serve discussion group discussing toxic exposure in service and the alleged health impacts, received by the RO October 2011; and an article from the Physician's for Social Responsibility website entitled "Environmental Chemicals in Diabetes and Obesity: Unexplored Territory," received by the RO in March 2016.  

Only two of the submitted web-based materials were scientific and credible in nature.  Of these, the first one discussed the use of open air burn pits in Iraq and Afghanistan with potential resultant health problems impacting the skin, respiratory system, eyes, liver, kidneys, central nervous system, cardiovascular system, reproductive system, peripheral nervous system, and gastrointestinal tract.  Although the Veteran has provided competent evidence that he put out burn pit fires for practice while in service, the evidence does not show that the burn pits he was exposed to were comparable to those used in the Southwest Asia theater of operations.  In addition, the Board observes that conditions of endocrine system (to include diabetes mellitus) were not noted in the list of potential health problems associated with burn pits.  The second article entitled "Environmental Chemicals in Diabetes and Obesity: Unexplored Territory," references another medical article by Dr. Duk-Hee Lee which found that persistent organic pollutants (POPs) were strongly associated with diabetes mellitus.  While the article is competent medical evidence that correlates chemical exposure and diabetes, the Board notes that evidence that is speculative, general or inconclusive in nature is not sufficient to substantiate a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, treatise evidence, such as this article is generally insufficient unless accompanied by a medical opinion that favorably applies the principles of the article to the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Because the article is general in nature and not accompanied by an opinion by a medical professional, it is not sufficient to establish service connection.  Id.  It also must be observed that the Veteran's acknowledged chemical exposures are not contained in the POPs list as reflected by the Stockholm convention.  As such, the article appears inapplicable to the case at hand.

In addition there are three medical opinions of record.  The Veteran's private family nurse practitioner, C.S., sent in a letter dated February 2011 in which she opines that it is at least as likely as not the Veteran's diabetes was caused by in-service exposure to chemicals.  The opinion is not accompanied by any supporting rationale and is thus afforded no probative value.

In May 2012, the Veteran received a VA examination in regard to his diabetes mellitus claim.  The examiner reviewed the Veteran's claims file, took a detailed medical history, and examined him.  The examiner declined to relate the Veteran's diabetes to service, noting there was not sufficient evidence suggesting a link between diabetes and exposure to jet fuel.  The opinion not accompanied by sufficient rationale and is thus afforded little probative value.

In February 2016, the Board thoroughly reviewed the Veteran's claims file and determined that an expert medical opinion was needed to fully develop the Veteran's claim prior to adjudication.  The Board referred the issue to an endocrinologist for an advisory medical opinion and requested that the provider determine whether it was at least as likely as not that the Veteran's diabetes mellitus developed as a result of in-service exposure to toxins, to specifically include: gasoline; hydraulic fluid; Jet Fuel JP-4; oil; PCE; TCE; and engine oil.  The provider reviewed the Veteran's claims file and did a search of the appropriate medical treatise literature for a connection between chemical exposures and diabetes mellitus.  The provider ultimately provided a negative nexus opinion.  In support of this conclusion, the provider cited several medical journal articles.  The articles cited found that jet fuel exposure was associated with neuropsychiatric disorders, peripheral sensory neuropathy, respiratory tract irritation, and skin symptoms.  The provider concluded that the current literature did not link contaminant exposure to the development of diabetes mellitus.  The provider further stated that it was possible that a future, well-designed study might show some association between contaminant exposure and diabetes, however, the current literature did not show link.  In conclusion, the provider noted that the Veteran developed diabetes mellitus at 52 years of age, which was the usual age of onset for diabetes mellitus in adults in the United States.  

The Board acknowledges that the Veteran believes that in-service contaminant exposure ultimately caused him to develop diabetes mellitus.  However, the Veteran is not competent to provide an opinion regarding the etiology of his diabetes mellitus, which is a complex medical issue which requires medical expertise.  

By contrast, the Board finds the February 2016 medical expert opinion, provided by an endocrinology specialist, is competent, credible and highly probative, as it discusses the Veteran's medical history and provides substantial explanation for the conclusions that includes citations to pertinent medical evidence and general medical principles.  As such, service connection must be denied.  The Board acknowledges that the February 2016 medical expert opinion suggested that it was possible that a link may be established in the future, however, this is too speculative to put the evidence in equipoise.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for diabetes mellitus is denied. 





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


